Exhibit (k)(6) SUBI CERTIFICATE PLEDGE AGREEMENT by CRESCIT EUNDO FINANCE I, LLC, as Pledgor in favor of ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND, LLC, as Secured Party Dated as of February , 2010 SUBI CERTIFICATE PLEDGE AGREEMENT THIS SUBI CERTIFICATE PLEDGE AGREEMENT, dated as of February , 2010 (as the same may at any time be amended, modified, restated or supplemented in accordance with the terms hereof, this “Agreement”), is made by CRESCIT EUNDO FINANCE I, LLC, a Delaware limited liability company (the “Pledgor”), and ROCHDALE STRUCTURED CLAIMS FIXED INCOME FUND, LLC, a Delaware limited liability company (the “Secured Party”). RECITALS WHEREAS, Crescit Eundo Trust, a Delaware statutory trust (the “Trust”), was formed pursuant to that certain Trust Agreement, dated as of February , 2010, by and among Peach Holdings, LLC, a Delaware limited liability company, as grantor (the “Grantor”) and UTI certificateholder (the “UTI Certificateholder”), Wells Fargo Delaware Trust Company, National
